In an action to recover damages for personal injuries, etc., the defendants appeal from a judgment of the Supreme Court, Kings County (Held, J.), entered May 14, 1996, which, upon a jury verdict, is in favor of the plaintiff and against them in the principal sum of $275,000.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendants’ claim, the Supreme Court did not unduly interfere with the presentation of the case or *444improperly indicate any partiality or bias so as to warrant reversal. “A Trial Judge may ‘assume an active role in the examination of witnesses where proper or necessary * * * to facilitate or expedite the orderly progress of the trial’ ” (Accardi v City of New York, 121 AD2d 489, 491, quoting People v Ellis, 62 AD2d 469, 470). Furthermore, for the most part, the remarks between the court and the defense counsel occurred outside the presence of the jury, and therefore did not prejudice the defendants’ case (see, Garces v Hip Hosp., 201 AD2d 615, 616; Berthoumieux v We Try Harder, 170 AD2d 248, 249-250). Also contrary to the defendants’ contention, the plaintiff sufficiently established a prima facie case of serious physical injury (see, Insurance Law § 5102 [d]; § 5104 [a]).
The defendants’ remaining contentions are either without merit, or, to the extent that any error occurred, harmless. Mangano, P. J., Rosenblatt, Pizzuto and Luciano, JJ., concur.